UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM N-PX Annual Report of Proxy Voting Record of Registered Management Investment Company Investment Company Act file number: 811-4338 EAGLE CAPITAL APPRECIATION FUND (Exact name of Registrant as Specified in Charter) 880 Carillon Parkway St. Petersburg, FL 33716 (Address of Principal Executive Office) (Zip Code) Registrant’s Telephone Number, including Area Code: (727) 567-8143 RICHARD J. ROSSI, PRESIDENT 880 Carillon Parkway St. Petersburg, FL 33716 (Name and Address of Agent for Service) Copy to: FRANCINE J. ROSENBERGER, ESQ. K&L Gates, LLP 1treet, NW Washington, D.C.20006 Date of fiscal year end:October 31 Date of Reporting Period:July 1, 2010 to June 30, 2011 Item 1. Proxy Voting Record. Eagle Capital Appreciation Fund Name (Eagle Fund Name) Security ID Symbol Desc (Company Name) Meeting Date Issue (What Issue was voted on?) Was this a Shareholder, Mgmt, or Issuer Proposal? Was the Fund Vote "with" or "against" M recommendation How "The Fund" cast its vote Eagle Capital Appreciation Fund NKE Nike, Inc. 09/20/10 Elect Directors M With For Eagle Capital Appreciation Fund NKE Nike, Inc. 09/20/10 Amend Executive Incentive Bonus Plan M With For Eagle Capital Appreciation Fund NKE Nike, Inc. 09/20/10 Amend Omnibus Stock Plan M With For Eagle Capital Appreciation Fund NKE Nike, Inc. 09/20/10 Ratify Auditors M With For Eagle Capital Appreciation Fund 57636Q104 MA MasterCard Incorporated 09/21/10 Declassify the Board of Directors M With For Eagle Capital Appreciation Fund 57636Q104 MA MasterCard Incorporated 09/21/10 Reduce Supermajority Vote Requirement M With For Eagle Capital Appreciation Fund 57636Q104 MA MasterCard Incorporated 09/21/10 Amend Board Qualifications M With For Eagle Capital Appreciation Fund 57636Q104 MA MasterCard Incorporated 09/21/10 Amend Stock Ownership Limitations M With For Eagle Capital Appreciation Fund 57636Q104 MA MasterCard Incorporated 09/21/10 Adjourn Meeting M With For Eagle Capital Appreciation Fund 57636Q104 MA MasterCard Incorporated 09/21/10 Elect Directors M With For Eagle Capital Appreciation Fund 57636Q104 MA MasterCard Incorporated 09/21/10 Approve Executive Incentive Bonus Plan M With For Eagle Capital Appreciation Fund 57636Q104 MA MasterCard Incorporated 09/21/10 Ratify Auditors M With For Eagle Capital Appreciation Fund 68389X105 ORCL Oracle Corporation 10/06/10 Elect Directors M Against Withhold Eagle Capital Appreciation Fund 68389X105 ORCL Oracle Corporation 10/06/10 Elect Directors M With For Eagle Capital Appreciation Fund 68389X105 ORCL Oracle Corporation 10/06/10 Approve Executive Incentive Bonus Plan M With For Eagle Capital Appreciation Fund 68389X105 ORCL Oracle Corporation 10/06/10 Amend Omnibus Stock Plan M Against Against Eagle Capital Appreciation Fund 68389X105 ORCL Oracle Corporation 10/06/10 Ratify Auditors M With For Eagle Capital Appreciation Fund 68389X105 ORCL Oracle Corporation 10/06/10 Establish Board Committee on Sustainability S With Against Eagle Capital Appreciation Fund 68389X105 ORCL Oracle Corporation 10/06/10 Require a Majority Vote for the Election of Directors S Against For Eagle Capital Appreciation Fund 68389X105 ORCL Oracle Corporation 10/06/10 Stock Retention/Holding Period S Against For Eagle Capital Appreciation Fund PG The Procter & Gamble Company 10/12/10 Elect Directors M With For Eagle Capital Appreciation Fund PG The Procter & Gamble Company 10/12/10 Ratify Auditors M With For Eagle Capital Appreciation Fund PG The Procter & Gamble Company 10/12/10 Provide for Cumulative Voting S With Against Eagle Capital Appreciation Fund MSFT Microsoft Corporation 11/16/10 Elect Directors M With For Eagle Capital Appreciation Fund MSFT Microsoft Corporation 11/16/10 Ratify Auditors M With For Eagle Capital Appreciation Fund MSFT Microsoft Corporation 11/16/10 Amend Bylaws to Establish a Board Committee on Environmental Sustainability S With Against Eagle Capital Appreciation Fund 17275R102 CSCO Cisco Systems, Inc. 11/18/10 Elect Directors M With For Eagle Capital Appreciation Fund 17275R102 CSCO Cisco Systems, Inc. 11/18/10 Advisory Vote to Ratify Named Executive Officers' Compensation M With For Eagle Capital Appreciation Fund 17275R102 CSCO Cisco Systems, Inc. 11/18/10 Ratify Auditors M With For Eagle Capital Appreciation Fund 17275R102 CSCO Cisco Systems, Inc. 11/18/10 Amend Bylaws to Establish a Board Committee on Environmental Sustainability S With Against Eagle Capital Appreciation Fund 17275R102 CSCO Cisco Systems, Inc. 11/18/10 Report on Internet Fragmentation S Against For Eagle Capital Appreciation Fund 17275R102 CSCO Cisco Systems, Inc. 11/18/10 Adopt Policy Prohibiting Sale of Products in China if they Contribute to Human Rights Abuses S With Against Eagle Capital Appreciation Fund 22160K105 COST Costco Wholesale Corporation 01/27/11 Elect Directors M With For Eagle Capital Appreciation Fund 22160K105 COST Costco Wholesale Corporation 01/27/11 Ratify Auditors M With For Eagle Capital Appreciation Fund 22160K105 COST Costco Wholesale Corporation 01/27/11 Advisory Vote to Ratify Named Executive Officers' Compensation M With For Eagle Capital Appreciation Fund 22160K105 COST Costco Wholesale Corporation 01/27/11 Advisory Vote on Say on Pay Frequency M Against Against / One Year Eagle Capital Appreciation Fund AAPL Apple Inc. 02/23/11 Elect Directors M With For Eagle Capital Appreciation Fund AAPL Apple Inc. 02/23/11 Ratify Auditors M With For Eagle Capital Appreciation Fund AAPL Apple Inc. 02/23/11 Advisory Vote to Ratify Named Executive Officers' Compensation M With For Eagle Capital Appreciation Fund AAPL Apple Inc. 02/23/11 Advisory Vote on Say on Pay Frequency M With For / One Year Eagle Capital Appreciation Fund AAPL Apple Inc. 02/23/11 Adopt Policy on Succession Planning S Against For Eagle Capital Appreciation Fund AAPL Apple Inc. 02/23/11 Require a Majority Vote for the Election of Directors S Against For Eagle Capital Appreciation Fund QCOM QUALCOMM Incorporated 03/08/11 Elect Directors M With For Eagle Capital Appreciation Fund QCOM QUALCOMM Incorporated 03/08/11 Amend Omnibus Stock Plan M With For Eagle Capital Appreciation Fund QCOM QUALCOMM Incorporated 03/08/11 Amend Qualified Employee Stock Purchase Plan M With For Eagle Capital Appreciation Fund QCOM QUALCOMM Incorporated 03/08/11 Ratify Auditors M With For Eagle Capital Appreciation Fund QCOM QUALCOMM Incorporated 03/08/11 Advisory Vote to Ratify Named Executive Officers' Compensation M With For Eagle Capital Appreciation Fund QCOM QUALCOMM Incorporated 03/08/11 Advisory Vote on Say on Pay Frequency M With For / Three Years Eagle Capital Appreciation Fund QCOM QUALCOMM Incorporated 03/08/11 Require a Majority Vote for the Election of Directors S Against For Eagle Capital Appreciation Fund SLB Schlumberger Limited 04/06/11 Elect Directors M With For Eagle Capital Appreciation Fund SLB Schlumberger Limited 04/06/11 Advisory Vote to Ratify Named Executive Officers' Compensation M With For Eagle Capital Appreciation Fund SLB Schlumberger Limited 04/06/11 Advisory Vote on Say on Pay Frequency M With For / Two Years Eagle Capital Appreciation Fund SLB Schlumberger Limited 04/06/11 Increase Authorized Common Stock M With For Eagle Capital Appreciation Fund SLB Schlumberger Limited 04/06/11 Adopt Plurality Voting for Contested Election of Directors M With For Eagle Capital Appreciation Fund SLB Schlumberger Limited 04/06/11 Adopt and Approve Financials and Dividends M With For Eagle Capital Appreciation Fund SLB Schlumberger Limited 04/06/11 Ratify PricewaterhouseCoopers LLP as Auditors M With For Eagle Capital Appreciation Fund NTRS Northern Trust Corporation 04/19/11 Elect Directors M With For Eagle Capital Appreciation Fund NTRS Northern Trust Corporation 04/19/11 Advisory Vote to Ratify Named Executive Officers' Compensation M With For Eagle Capital Appreciation Fund NTRS Northern Trust Corporation 04/19/11 Advisory Vote on Say on Pay Frequency M With For / One Year Eagle Capital Appreciation Fund NTRS Northern Trust Corporation 04/19/11 Ratify Auditors M With For Eagle Capital Appreciation Fund 74005P104 PX Praxair, Inc. 04/26/11 Elect Directors M With For Eagle Capital Appreciation Fund 74005P104 PX Praxair, Inc. 04/26/11 Advisory Vote to Ratify Named Executive Officers' Compensation M With For Eagle Capital Appreciation Fund 74005P104 PX Praxair, Inc. 04/26/11 Advisory Vote on Say on Pay Frequency M With For / One Year Eagle Capital Appreciation Fund 74005P104 PX Praxair, Inc. 04/26/11 Amend Executive Incentive Bonus Plan M With For Eagle Capital Appreciation Fund 74005P104 PX Praxair, Inc. 04/26/11 Amend Omnibus Stock Plan M With For Eagle Capital Appreciation Fund 74005P104 PX Praxair, Inc. 04/26/11 Ratify Auditors M With For Eagle Capital Appreciation Fund JNJ Johnson & Johnson 04/28/11 Elect Directors M With For Eagle Capital Appreciation Fund JNJ Johnson & Johnson 04/28/11 Ratify Auditors M With For Eagle Capital Appreciation Fund JNJ Johnson & Johnson 04/28/11 Advisory Vote to Ratify Named Executive Officers' Compensation M With For Eagle Capital Appreciation Fund JNJ Johnson & Johnson 04/28/11 Advisory Vote on Say on Pay Frequency M With For / One Year Eagle Capital Appreciation Fund JNJ Johnson & Johnson 04/28/11 Adopt Policy to Restrain Pharmaceutical Price Increases S With Against Eagle Capital Appreciation Fund JNJ Johnson & Johnson 04/28/11 Amend EEO Policy to Prohibit Discrimination Based on Applicant's Health Status S With Against Eagle Capital Appreciation Fund JNJ Johnson & Johnson 04/28/11 Adopt Animal-Free Training Methods S With Against Eagle Capital Appreciation Fund PEP PepsiCo, Inc. 05/04/11 Elect Directors M With For Eagle Capital Appreciation Fund PEP PepsiCo, Inc. 05/04/11 Advisory Vote to Ratify Named Executive Officers' Compensation M With For Eagle Capital Appreciation Fund PEP PepsiCo, Inc. 05/04/11 Advisory Vote on Say on Pay Frequency M With For / Three Years Eagle Capital Appreciation Fund PEP PepsiCo, Inc. 05/04/11 Ratify Auditors M With For Eagle Capital Appreciation Fund PEP PepsiCo, Inc. 05/04/11 Adopt Majority Voting for Uncontested Election of Directors M With For Eagle Capital Appreciation Fund PEP PepsiCo, Inc. 05/04/11 Amend Articles/Bylaws/Charter Call Special Meetings S With Against Eagle Capital Appreciation Fund PEP PepsiCo, Inc. 05/04/11 Report on Political Contributions S With Against Eagle Capital Appreciation Fund AVP Avon Products, Inc. 05/05/11 Elect Directors M With For Eagle Capital Appreciation Fund AVP Avon Products, Inc. 05/05/11 Advisory Vote to Ratify Named Executive Officers' Compensation M With For Eagle Capital Appreciation Fund AVP Avon Products, Inc. 05/05/11 Advisory Vote on Say on Pay Frequency M With For / One Year Eagle Capital Appreciation Fund AVP Avon Products, Inc. 05/05/11 Ratify Auditors M With For Eagle Capital Appreciation Fund AVP Avon Products, Inc. 05/05/11 Reduce Supermajority Vote Requirement M With For Eagle Capital Appreciation Fund BRCM Broadcom Corporation 05/05/11 Elect Directors M With For Eagle Capital Appreciation Fund BRCM Broadcom Corporation 05/05/11 Advisory Vote to Ratify Named Executive Officers' Compensation M With For Eagle Capital Appreciation Fund BRCM Broadcom Corporation 05/05/11 Advisory Vote on Say on Pay Frequency M With For / Three Years Eagle Capital Appreciation Fund BRCM Broadcom Corporation 05/05/11 Ratify Auditors M With For Eagle Capital Appreciation Fund OXY Occidental Petroleum Corporation 05/06/11 Elect Directors M With For Eagle Capital Appreciation Fund OXY Occidental Petroleum Corporation 05/06/11 Ratify Auditors M With For Eagle Capital Appreciation Fund OXY Occidental Petroleum Corporation 05/06/11 Advisory Vote to Ratify Named Executive Officers' Compensation M With For Eagle Capital Appreciation Fund OXY Occidental Petroleum Corporation 05/06/11 Advisory Vote on Say on Pay Frequency M With For / One Year Eagle Capital Appreciation Fund OXY Occidental Petroleum Corporation 05/06/11 Review Political Expenditures and Processes S Against For Eagle Capital Appreciation Fund OXY Occidental Petroleum Corporation 05/06/11 Request Director Nominee with Environmental Qualifications S With Against Eagle Capital Appreciation Fund 12497T101 CBG CB Richard Ellis Group, Inc. 05/11/11 Elect Directors M With For Eagle Capital Appreciation Fund 12497T101 CBG CB Richard Ellis Group, Inc. 05/11/11 Ratify Auditors M With For Eagle Capital Appreciation Fund 12497T101 CBG CB Richard Ellis Group, Inc. 05/11/11 Advisory Vote to Ratify Named Executive Officers' Compensation M With For Eagle Capital Appreciation Fund 12497T101 CBG CB Richard Ellis Group, Inc. 05/11/11 Advisory Vote on Say on Pay Frequency M With For / Three Years Eagle Capital Appreciation Fund GILD Gilead Sciences, Inc. 05/12/11 Elect Directors M With For Eagle Capital Appreciation Fund GILD Gilead Sciences, Inc. 05/12/11 Ratify Auditors M With For Eagle Capital Appreciation Fund GILD Gilead Sciences, Inc. 05/12/11 Amend Executive Incentive Bonus Plan M With For Eagle Capital Appreciation Fund GILD Gilead Sciences, Inc. 05/12/11 Reduce Supermajority Vote Requirement M With For Eagle Capital Appreciation Fund GILD Gilead Sciences, Inc. 05/12/11 Provide Right to Call Special Meeting M With For Eagle Capital Appreciation Fund GILD Gilead Sciences, Inc. 05/12/11 Advisory Vote to Ratify Named Executive Officers' Compensation M With For Eagle Capital Appreciation Fund GILD Gilead Sciences, Inc. 05/12/11 Advisory Vote on Say on Pay Frequency M With For / One Year Eagle Capital Appreciation Fund STJ St. Jude Medical, Inc. 05/12/11 Elect Directors M With For Eagle Capital Appreciation Fund STJ St. Jude Medical, Inc. 05/12/11 Advisory Vote to Ratify Named Executive Officers' Compensation M With For Eagle Capital Appreciation Fund STJ St. Jude Medical, Inc. 05/12/11 Advisory Vote on Say on Pay Frequency M With For / One Year Eagle Capital Appreciation Fund STJ St. Jude Medical, Inc. 05/12/11 Amend Omnibus Stock Plan M With For Eagle Capital Appreciation Fund STJ St. Jude Medical, Inc. 05/12/11 Declassify the Board of Directors S With For Eagle Capital Appreciation Fund STJ St. Jude Medical, Inc. 05/12/11 Ratify Auditors M With For Eagle Capital Appreciation Fund SWN Southwestern Energy Company 05/17/11 Elect Directors M With For Eagle Capital Appreciation Fund SWN Southwestern Energy Company 05/17/11 Ratify Auditors M With For Eagle Capital Appreciation Fund SWN Southwestern Energy Company 05/17/11 Advisory Vote to Ratify Named Executive Officers' Compensation M With For Eagle Capital Appreciation Fund SWN Southwestern Energy Company 05/17/11 Advisory Vote on Say on Pay Frequency M With For / One Year Eagle Capital Appreciation Fund SWN Southwestern Energy Company 05/17/11 Provide Right to Call Special Meeting M Against Against Eagle Capital Appreciation Fund SWN Southwestern Energy Company 05/17/11 Report on Political Contributions S With Against Eagle Capital Appreciation Fund SCHW The Charles Schwab Corporation 05/17/11 Elect Directors M With For Eagle Capital Appreciation Fund SCHW The Charles Schwab Corporation 05/17/11 Ratify Auditors M With For Eagle Capital Appreciation Fund SCHW The Charles Schwab Corporation 05/17/11 Amend Omnibus Stock Plan M With For Eagle Capital Appreciation Fund SCHW The Charles Schwab Corporation 05/17/11 Advisory Vote to Ratify Named Executive Officers' Compensation M With For Eagle Capital Appreciation Fund SCHW The Charles Schwab Corporation 05/17/11 Advisory Vote on Say on Pay Frequency M With For / One Year Eagle Capital Appreciation Fund SCHW The Charles Schwab Corporation 05/17/11 Report on Political Contributions S Against For Eagle Capital Appreciation Fund SCHW The Charles Schwab Corporation 05/17/11 Declassify the Board of Directors S With For Eagle Capital Appreciation Fund AMT American Tower Corporation 05/18/11 Elect Directors M With For Eagle Capital Appreciation Fund AMT American Tower Corporation 05/18/11 Ratify Auditors M With For Eagle Capital Appreciation Fund AMT American Tower Corporation 05/18/11 Reduce Supermajority Vote Requirement M With For Eagle Capital Appreciation Fund AMT American Tower Corporation 05/18/11 Advisory Vote to Ratify Named Executive Officers' Compensation M With For Eagle Capital Appreciation Fund AMT American Tower Corporation 05/18/11 Advisory Vote on Say on Pay Frequency M With For / One Year Eagle Capital Appreciation Fund HAL Halliburton Company 05/19/11 Elect Directors M With For Eagle Capital Appreciation Fund HAL Halliburton Company 05/19/11 Ratify Auditors M With For Eagle Capital Appreciation Fund HAL Halliburton Company 05/19/11 Advisory Vote to Ratify Named Executive Officers' Compensation M With For Eagle Capital Appreciation Fund HAL Halliburton Company 05/19/11 Advisory Vote on Say on Pay Frequency M With For / One Year Eagle Capital Appreciation Fund HAL Halliburton Company 05/19/11 Review and Assess Human Rights Policies S Against For Eagle Capital Appreciation Fund HAL Halliburton Company 05/19/11 Report on Political Contributions S With Against Eagle Capital Appreciation Fund CCI Crown Castle International Corp. 05/24/11 Elect Directors M With For Eagle Capital Appreciation Fund CCI Crown Castle International Corp. 05/24/11 Ratify Auditors M With For Eagle Capital Appreciation Fund CCI Crown Castle International Corp. 05/24/11 Advisory Vote to Ratify Named Executive Officers' Compensation M With For Eagle Capital Appreciation Fund CCI Crown Castle International Corp. 05/24/11 Adopt Majority Voting for Uncontested Election of Directors M With For Eagle Capital Appreciation Fund CCI Crown Castle International Corp. 05/24/11 Advisory Vote on Say on Pay Frequency M With For / One Year Eagle Capital Appreciation Fund TMO Thermo Fisher Scientific Inc. 05/25/11 Elect Directors M With For Eagle Capital Appreciation Fund TMO Thermo Fisher Scientific Inc. 05/25/11 Advisory Vote to Ratify Named Executive Officers' Compensation M With For Eagle Capital Appreciation Fund TMO Thermo Fisher Scientific Inc. 05/25/11 Advisory Vote on Say on Pay Frequency M With For / Two Years Eagle Capital Appreciation Fund TMO Thermo Fisher Scientific Inc. 05/25/11 Ratify Auditors M With For Eagle Capital Appreciation Fund TMO Thermo Fisher Scientific Inc. 05/25/11 Declassify the Board of Directors S Against For Eagle Capital Appreciation Fund LOW Lowe's Companies, Inc. 05/27/11 Elect Directors M With For Eagle Capital Appreciation Fund LOW Lowe's Companies, Inc. 05/27/11 Ratify Auditors M With For Eagle Capital Appreciation Fund LOW Lowe's Companies, Inc. 05/27/11 Advisory Vote to Ratify Named Executive Officers' Compensation M With For Eagle Capital Appreciation Fund LOW Lowe's Companies, Inc. 05/27/11 Advisory Vote on Say on Pay Frequency M With For / One Year Eagle Capital Appreciation Fund LOW Lowe's Companies, Inc. 05/27/11 Approve Executive Incentive Bonus Plan M With For Eagle Capital Appreciation Fund LOW Lowe's Companies, Inc. 05/27/11 Submit Severance Agreement (Change-in-Control) to Shareholder Vote S Against For Eagle Capital Appreciation Fund LOW Lowe's Companies, Inc. 05/27/11 Include Sustainability as a Performance Measure for Senior Executive Compensation S With Against Eagle Capital Appreciation Fund LOW Lowe's Companies, Inc. 05/27/11 Report on Political Contributions S With Against Eagle Capital Appreciation Fund 38259P508 GOOG Google Inc. 06/02/11 Elect Directors M With For Eagle Capital Appreciation Fund 38259P508 GOOG Google Inc. 06/02/11 Ratify Auditors M With For Eagle Capital Appreciation Fund 38259P508 GOOG Google Inc. 06/02/11 Amend Omnibus Stock Plan M Against Against Eagle Capital Appreciation Fund 38259P508 GOOG Google Inc. 06/02/11 Advisory Vote to Ratify Named Executive Officers' Compensation M With For Eagle Capital Appreciation Fund 38259P508 GOOG Google Inc. 06/02/11 Advisory Vote on Say on Pay Frequency M With For / Three Years Eagle Capital Appreciation Fund 38259P508 GOOG Google Inc. 06/02/11 Amend Bylaws to Establish a Board Committee on Environmental Sustainability S With Against Eagle Capital Appreciation Fund 38259P508 GOOG Google Inc. 06/02/11 Reduce Supermajority Vote Requirement S With Against Eagle Capital Appreciation Fund 38259P508 GOOG Google Inc. 06/02/11 Report on Code of Conduct Compliance S With Against Eagle Capital Appreciation Fund 57636Q104 MA MasterCard Incorporated 06/07/11 Elect Directors M With For Eagle Capital Appreciation Fund 57636Q104 MA MasterCard Incorporated 06/07/11 Advisory Vote to Ratify Named Executive Officers' Compensation M With For Eagle Capital Appreciation Fund 57636Q104 MA MasterCard Incorporated 06/07/11 Advisory Vote on Say on Pay Frequency M With For / One Year Eagle Capital Appreciation Fund 57636Q104 MA MasterCard Incorporated 06/07/11 Ratify Auditors M With For Eagle Capital Appreciation Fund SPLS Staples, Inc. 06/07/11 Elect Directors M With For Eagle Capital Appreciation Fund SPLS Staples, Inc. 06/07/11 Ratify Auditors M With For Eagle Capital Appreciation Fund SPLS Staples, Inc. 06/07/11 Advisory Vote to Ratify Named Executive Officers' Compensation M With For Eagle Capital Appreciation Fund SPLS Staples, Inc. 06/07/11 Advisory Vote on Say on Pay Frequency M With For / One Year Eagle Capital Appreciation Fund SPLS Staples, Inc. 06/07/11 Provide Right to Act by Written Consent S With Against Eagle Capital Appreciation Fund 12572Q105 CME CME Group Inc. 06/08/11 Elect Directors M With For Eagle Capital Appreciation Fund 12572Q105 CME CME Group Inc. 06/08/11 Ratify Auditors M With For Eagle Capital Appreciation Fund 12572Q105 CME CME Group Inc. 06/08/11 Advisory Vote to Ratify Named Executive Officers' Compensation M With For Eagle Capital Appreciation Fund 12572Q105 CME CME Group Inc. 06/08/11 Advisory Vote on Say on Pay Frequency M With For / One Year Eagle Capital Appreciation Fund 25179M103 DVN Devon Energy Corporation 06/08/11 Elect Directors M With For Eagle Capital Appreciation Fund 25179M103 DVN Devon Energy Corporation 06/08/11 Advisory Vote to Ratify Named Executive Officers' Compensation M With For Eagle Capital Appreciation Fund 25179M103 DVN Devon Energy Corporation 06/08/11 Advisory Vote on Say on Pay Frequency M With For / One Year Eagle Capital Appreciation Fund 25179M103 DVN Devon Energy Corporation 06/08/11 Reduce Supermajority Vote Requirement M With For Eagle Capital Appreciation Fund 25179M103 DVN Devon Energy Corporation 06/08/11 Amend Certificate of Incorporation M With For Eagle Capital Appreciation Fund 25179M103 DVN Devon Energy Corporation 06/08/11 Ratify Auditors M With For Eagle Capital Appreciation Fund 25179M103 DVN Devon Energy Corporation 06/08/11 Provide Right to Act by Written Consent S Against For Eagle Capital Appreciation Fund 29444U502 EQIX Equinix, Inc. 06/09/11 Elect Directors M With For Eagle Capital Appreciation Fund 29444U502 EQIX Equinix, Inc. 06/09/11 Ratify Auditors M With For Eagle Capital Appreciation Fund 29444U502 EQIX Equinix, Inc. 06/09/11 Advisory Vote to Ratify Named Executive Officers' Compensation M With For Eagle Capital Appreciation Fund 29444U502 EQIX Equinix, Inc. 06/09/11 Advisory Vote on Say on Pay Frequency M With For / One Year Eagle Capital Appreciation Fund 29444U502 EQIX Equinix, Inc. 06/09/11 Reduce Supermajority Vote Requirement for Amendments to the Certificate of Incorporation M With For Eagle Capital Appreciation Fund 29444U502 EQIX Equinix, Inc. 06/09/11 Reduce Supermajority Vote Requirement Relating to Removal of Directors M With For Eagle Capital Appreciation Fund 29444U502 EQIX Equinix, Inc. 06/09/11 Reduce Supermajority Vote Requirement for Amendments to the By-laws M With For SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Eagle Capital Appreciation Fund By: /s/ Susan L. Walzer Susan L. Walzer Principal Executive Officer Date: August 19, 2011
